COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


 MIGUEL BYGOYTIA,                               §
                                                                 No. 08-17-00226-CR
                 Appellant,                     §
                                                                    Appeal from the
 v.                                             §
                                                                  168th District Court
 THE STATE OF TEXAS,                            §
                                                                of El Paso County, Texas
                 Appellee.                      §
                                                                  (TC# 20140D05522)



                                       JUDGMENT
       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 7TH DAY OF FEBRUARY, 2020.

                                            TERRY JENNINGS, Senior Judge

Before Alley, C.J., Rodriguez, J., and Jennings, Senior Judge
Jennings, Senior Judge (Sitting by Assignment)